Case 1:19-cr-00013-SPB Document 1-1 Filed 05/13/19 Page 1of1

AO 455 (Rev, 01/09) Waiver of an Indictment

 

 

UNITED STATES DISTRICT COURT

for the
Western District of Pennsylvania

 

United States of America )
v. ) Case No. Li 4- cg-|5
JAMES FREDERICK FRANKS
Defendant )
WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, 1 waive my right to prosecution by indictment and consent to prosecution by
information.

Date:

 

Defendant's signature

 

Signature of defendant's attorney

 

Printed name of defendant's attorney

 

Judge's signature

 

Judge's prinied name and title
